 8:13-cr-00146-JFB-SMB Doc # 194 Filed: 08/26/21 Page 1 of 1 - Page ID # 1650




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:13CR146

       vs.
                                                                     ORDER
JONATHAN W. ARRINGTON,

                     Defendant.


       THIS MATTER is before the court on the motion of Richard H. McWilliams to
withdraw as counsel for the defendant, Jonathan W. Arrington (Filing No. 193). W. Randall
Paragas has filed an entry of appearance as retained counsel for Jonathan W. Arrington.
Therefore, Richard H. McWilliams’s motion to withdraw (Filing No. 193) will be granted.
       Richard H. McWilliams shall forthwith provide W. Randall Paragas any discovery
materials provided to the defendant by the government and any such other materials obtained by
Richard H. McWilliams which are material to Jonathan W. Arrington’s defense.
       The clerk shall provide a copy of this order to W. Randall Paragas.
       IT IS SO ORDERED.

       Dated this 26th day of August, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
